Amvona - Lemelson Capital Says Ligand Pharmaceuticals’ (NASDAQ:...   https://www.amvona.com/featured/finding-alpha/item/37365-lemelson-ca...




         Published in Finding Alpha (/featured/finding-alpha)
         Read 12935 times

         Like 0      Share 0      Tweet      Share


   Lemelson Capital short stake built as share price collapses on insolvency and bankruptcy risk

   Rev. Father Emmanuel Lemelson, Founder and President of the Lantern Foundation and Chief Investment
   Officer of Lemelson Capital Management, appeared yesterday on Benzinga’s Pre-Market Prep show in
   which he addressed recent geopolitical and global market developments and the firm’s existing long and
   short investment positions, including Lemelson Capital’s short position in Ligand Pharmaceuticals
   (NASDAQ: LGND), which the firm first announced on June 16, 2014. Lemelson Capital has continued to sell
   the stock short even as its share price has collapsed over the last six weeks.
   Lemelson told Benzinga yesterday that Ligand’s recent August 11, 2014 announcement that it would
   assume $225 million in convertible debt to finance a $200 million share repurchase further deepens the
   already significant concerns about Ligand’s imminent insolvency and the company’s substantial risk of
   bankruptcy.




1 of 5                                                                                                                 10/23/2018, 2:48 PM
Amvona - Lemelson Capital Says Ligand Pharmaceuticals’ (NASDAQ:...   https://www.amvona.com/featured/finding-alpha/item/37365-lemelson-ca...

        Lemelson’s August 13 Benzinga interview, including his comments on Ligand, can be heard here
        (https://www.youtube.com/watch?v=V8UX2X24R1s&feature=youtu.be).

        Lemelson Capital’s previous research reports (PDF versions) on Ligand can be found here (/images
        /blog-images/The%20Short%20Case%20for%20LGND.pdf),                here      (/images/blog-images
        /Ligand%20Pharmaceuticals%20-%20Appendix.pdf)            and       here     (/images/blog-images
        /Ligand%20Pharmaceuticals%20-%20Update.pdf)

   Lemelson Capital today raises several new points and concerns regarding Ligand’s recently announced
   issuance of $225 million in convertible senior debt, including

   1. July 17, 2014 announcement: On July 17, Ligand announced that the company had authorized a $10
   million share repurchase. At that time, the company’s cash position was a mere $12.98 million and its
   current portion of long term debt totaled $5.77 million. When Ligand announced its Q2 2014 earnings on
   August 4, however, the company had not repurchased any shares under this authorization.

   2. Debt issuance and large shareholders’ sale of stock: Less than four weeks later, on August 14,
   2014, the company announced it intended to assume $225 million in convertible notes to purchase, with
   proceeds from the debt, roughly $200 million of shares of its stock. Included in the release was the
   following statement:



             "Ligand intends to use a portion of the net proceeds from the offering of the
              notes to pay the cost of certain convertible note hedge transactions, taking
              into account the proceeds to Ligand of certain warrant transactions and to
             repurchase up to $45 million of shares of Ligand’s common stock in privately
                                       negotiated transactions…"




      “LIGAND ANNOUNCES PROPOSED OFFERING OF $225 MILLION OF CONVERTIBLE SENIOR NOTES AND
                                      ANNOUNCES $200 MILLION SHARE REPURCHASE PROGRAM,”
                                                                           AUGUST 12, 2014
   3. Tangible equity: On August 4, 2014, Ligand released their Q2 earnings report and financial statements
   in which the company boasted that it was debt free. Prior to this August 4 release, the company’s liabilities
   exceeded tangible assets, meaning the company was insolvent. With the August 4, 2014 earnings release
   and its updated financials, the company presented tangible equity of just $21,000 upon which rested an
   extraordinary market capitalization of approximately $1.1 billion.
   4. Debt service expense and prospective dilution likely to increase exponentially: On August 11,
   the company announced that they would be taking on $225 million in new debt, vis–à–vis a new
   convertible debt offering. If the bond offering succeeds, the company’s liabilities will again far exceed its
   assets, and the company will be technically insolvent once more. This means that the debt-free financial
   condition that Ligand boasted on August 4 will have lasted, according to its publicly-available financial
   reports, less than two weeks.
        • Hypothetically, a reasonable coupon on the bond would be 5.5 percent, meaning debt service on the
        proposed notes should be roughly $12 million. Under this hypothetical scenario, the addition of $12
        million in interest payments would be payable with the company’s average net earnings from
        continuing operations over the last ten years of minus $23.74 million. During the last twelve month
        alone, the company’s EPS has declined some 76 percent.Trailing twelve month EPS through June was
        just $7.52 million. The increased debt service will dramatically intensify going concern risk, which the
        company discussed at length in its 2013 annual report, and its prospects for bankruptcy.

    5. Real cost of debt disguised in up-front derivative hedge: On August 13, two days after its
    announcement that it intended to assume $225 million in convertible note debt to repurchase $200 million
    worth of its shares, the company announced that merely $40 million of the debt proceeds would be used
2 of 5                                                                                                                 10/23/2018, 2:48 PM
Amvona - Lemelson Capital Says Ligand Pharmaceuticals’ (NASDAQ:...   https://www.amvona.com/featured/finding-alpha/item/37365-lemelson-ca...
   to repurchase shares. It announced further that the convertible notes had been priced at 0.75 percent
   interest. However, this pricing is misleading because (as the company had failed to note in its August 11
   release) the company has been further required to insure the $225 million debt offering with $33.5 million
   in convertible hedge transactions, apparently in order to insure the debt issuers.

   Convertible option of notes, if exercised, will substantially further dilute common shareholders. As Ligand
   stated in its announcement yesterday:



             "Holders of the notes will have the right to require Ligand to repurchase all or
              some of their notes at 100% of their principal amount, plus any accrued and
                  unpaid interest, upon the occurrence of certain corporate events."



                  “LIGAND PRICES OFFERING OF $225 MILLION OF CONVERTIBLE SENIOR NOTES,”
                                                                        AUGUST 13, 2014
   This creates a real debt cost to Ligand and its shareholders of an extraordinary 15 percent in upfront fees
   (a percentage higher than most consumer credit card debt). This is before the 0.75 percent interest
   payment becomes due and reflects the real risk premium demanded by Ligand’s new lenders who have
   incorporated a call feature that would force the company to potentially repurchase the notes at 100
   percent of their principle amount plus interest. If triggered, as it could be, this would likely force the
   company into bankruptcy.
         • The real purpose of the transaction appears to be to enable large institutional Ligand shareholders
         to unload large numbers of shares in private transactions that will not negatively affect the prices of
         the shares traded in public markets. The proof of this is that the company has already acknowledged
         that $45 million of the $225 million will be used immediately for this purpose.

         • Large, institutional common equity holders are trading in unsecured securities for secured debt
         instruments, which have an upfront payment of 15 percent. Between the derivative hedge transaction
         ($33.5 million), the private transaction ($45 million), and the $40 million repurchase, $118.5 million of
         the $225 million, or 53 percent, will be used immediately, therefore making it impossible for the
         company to make “repurchases up to a total of $200 million” as it had stated in its press release just
         two days previously.
         • While the vast majority of the $118 million will not benefit the common shareholder, the common
         shareholder will be left with the tangible costs of the full $225 million in new debt and its associated
         risks.


   Full Disclaimer
   As of the publication date of this report, Lemelson Capital Management LLC has a short
   position in the Company covered herein (Ligand Pharmaceuticals) and stands to realize gains
   in the event that the price of the stock declines. Following publication of the report, Lemelson
   Capital may transact in the securities of the Company covered herein. All content in this
   report represents the opinions of Lemelson Capital. Lemelson Capital has obtained all
   information herein from sources it believes to be accurate and reliable. However, such
   information is presented “as is,” without warranty of any kind, whether express or implied.
   Lemelson Capital makes no representation, express or implied, as to the accuracy, timeliness,
   or completeness of any such information or with regard to the results obtained from its use.
   All expressions of opinion are subject to change without notice, and Lemelson Capital does
   not undertake to update or supplement this report or any information contained herein.
   This document is for informational purposes only and it is not intended as an official
   confirmation of any transaction. All market prices, data and other information are not
   warranted as to completeness or accuracy and are subject to change without notice. The
   information included in this document is based upon selected public market data and reflects

3 of 5                                                                                                                 10/23/2018, 2:48 PM
Amvona - Lemelson Capital Says Ligand Pharmaceuticals’ (NASDAQ:...    https://www.amvona.com/featured/finding-alpha/item/37365-lemelson-ca...
   prevailing conditions and Lemelson Capital’s views as of this date, all of which are accordingly
   subject to change. Lemelson Capital’s opinions and estimates constitute a best efforts
   judgment and should be regarded as indicative, preliminary and for illustrative purposes only.

   Any investment involves substantial risks, including, but not limited to, pricing volatility,
   inadequate liquidity, and the potential complete loss of principal. This report’s estimated
   fundamental value only represents a best efforts estimate of the potential fundamental
   valuation of a specific security, and is not expressed as, or implied as, assessments of the
   quality of a security, a summary of past performance, or an actionable investment strategy
   for an investor.
   This document does not in any way constitute an offer or solicitation of an offer to buy or sell
   any investment, security, or commodity discussed herein or of any of the affiliates of
   Lemelson Capital. Also, this document does not in any way constitute an offer or solicitation
   of an offer to buy or sell any security in any jurisdiction in which such an offer would be
   unlawful under the securities laws of such jurisdiction. To the best of Lemelson Capital’s
   abilities and beliefs, all information contained herein is accurate and reliable.
   Lemelson Capital reserves the rights for their affiliates, officers, and employees to hold cash
   or derivative positions in any Company discussed in this document at any time. As of the
   original publication date of this document, investors should assume that Lemelson Capital is
   short shares of Ligand and may have positions in financial derivatives that reference this
   security and stand to potentially realize gains in the event that the market valuation of the
   Company’s common equity is lower than prior to the original publication date. These
   affiliates, officers, and individuals shall have no obligation to inform any investor about their
   historical, current, and future trading activities. In addition, Lemelson Capital may benefit
   from any change in the valuation of any other companies, securities, or commodities
   discussed in this document.




                                AMVONA NEWS (/FEATURED/FINDING-ALPHA/ITEMLIST

                                /USER/87-AMVONANEWS)

                                Amvona publishes critical articles and interviews at the intersection of
                                Faith, Finance and Economics.




   RELATED ITEMS                                                 LATEST FROM AMVONA NEWS

         The SEC (/featured/finding-alpha/item/43523-                The SEC (/featured/finding-alpha/item/43523-
         the-sec)                                                    the-sec)
         Investors Sue Ligand Pharmaceuticals                        Investors Sue Ligand Pharmaceuticals
         (NASDAQ: LGND) for $3.8 Billion (/featured                  (NASDAQ: LGND) for $3.8 Billion (/featured
         /finding-alpha/item/43522-investors-sue-                    /finding-alpha/item/43522-investors-sue-



4 of 5                                                                                                                  10/23/2018, 2:48 PM
Amvona - Lemelson Capital Says Ligand Pharmaceuticals’ (NASDAQ:...       https://www.amvona.com/featured/finding-alpha/item/37365-lemelson-ca...
         ligand-pharmaceuticals-for-3-8-billion)                        ligand-pharmaceuticals-for-3-8-billion)
         Rev. Fr. Emmanuel Lemelson Calls on                              Rev. Fr. Emmanuel Lemelson Calls on
                                                    Copyright © 2017 Amvona
         Congress, Office of Inspector General to                       Congress, Office of Inspector General to
         Investigate SEC Failures (/featured/finding-                   Investigate SEC Failures (/featured/finding-
         alpha/item/43521-rev-fr-emmanuel-lemelson-                     alpha/item/43521-rev-fr-emmanuel-lemelson-
         calls-on-congress-office-of-inspector-general-                 calls-on-congress-office-of-inspector-general-
         to-investigate-sec-failures)                                   to-investigate-sec-failures)




5 of 5                                                                                                                     10/23/2018, 2:48 PM
